11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

William Alexander Glass a/k/a                  * From the 39th District
Bill Glass,                                      Court of Haskell County,
                                                 Trial Court No. 6417.

Vs. No. 11-12-00011-CR                         * January 30, 2014

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.